Citation Nr: 1122989	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  02-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to service connection for acquired psychiatric disorder, claimed as secondary to service-connected disabilities.

4.  Entitlement to service connection for bilateral shoulder herpes/shingles, claimed as secondary to genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to November 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2000 and subsequent rating decisions from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in March 2009 for further development and consideration. 

The issue of entitlement to service connection for bilateral shoulder herpes/shingles, claimed as secondary to genital herpes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In October 1995, the RO denied service connection for lumbar spine disability.  The Veteran was notified of that decision in a letter dated later that month, did not timely appeal, and that decision is now final.

2.  The evidence presented since the October 1995 denial action relates to an unestablished fact necessary to establish the claim, and, in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for lumbar spine disability.

3.  The Veteran's low back disability began in service.

4.  The preponderance of the evidence shows that the Veteran's current acquired psychiatric disorder were not caused by any incident of service, and were not caused by or permanently worsened by her service- connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board is reopening the Veteran's low back disability claim based on the submission of new and material evidence and granting service connection for a low back disability, and this is the greatest benefit the Veteran can receive under the circumstances.  Any failure to notify or assist her is inconsequential and, therefore, at most, no more than harmless error.  

Regarding the psychiatric claim, the RO provided the appellant pre-adjudication notice by letter dated in March 2003. 

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  While VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

A.  Petition to Reopen

An October 1995 rating decision denied service connection for a lumbar spine disability.  The RO found that the Veteran did not have a current lumbar spine disability that was incurred in service.  The Veteran was notified of the decision later that month, but he did not appeal within one year of that notice and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  When a claim is the subject of a prior final denial, it may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously submitted to agency decision makers, and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the October 1995 rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2006, the Veteran petitioned to reopen his claim of service connection for a lumbar spine disability.  

In a letter dated in April 2009, J.A.M., M.D., stated that there appears to be ample documentation that the Veteran was treated for low back pain in service, and the Veteran clearly has had a long history of degenerative lumbar disc disease.  

A VA examination was conducted in September 2009.  The Veteran noted that she had low back pain in service.  The examiner noted her treatment for a right sacro-iliac pain in service.  The examiner stated that it would be mere speculation to link the two episodes of low back treatment in service to the Veteran's current lumbar spine disability.  

Dr. M's statement that the Veteran has a current low back disability related to service, in connection with the new and previously assembled evidence (the diagnoses of lumbar spine disability), raise a reasonable possibility of substantiating the claim of service connection for lumbar spine disability.  Accordingly, reopening the claim is warranted.

B.  Service Connection Claims

The Veteran notes that she was treated for back pain and adjustment disorder in service; states she has had these conditions since separation from service, and believes her current acquired psychiatric disorder was caused by stress primarily due to her service-connected genital herpes.  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection for arthritis or a psychosis may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, the psychiatric disabilities with which the Veteran has been diagnosed are not psychoses.  See 38 C.F.R. § 3.384 (effective August 28, 2006) (defines a "psychosis" to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. §  4.130, diagnostic Code 9440 (the Veteran's psychiatric disorders are not listed with schizophrenia and other psychiatric disorders).

Secondary service connection may be granted for a disability which is proximately due to or the result of a established service-connected condition.  38 C.F.R. § 3.310.  Secondary service connection may be found when an established service- connected condition aggravates a non-service-connected disability.  In such case, the veteran will be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A VA neurological examination was conducted in September 2003.  The examiner stated that the Veteran

claims secondary depression secondary to the [service-connected Bell's palsy] I think probably that this is a justifiable claim and probably as likely as not that she has reactive depression secondary to the service-connected disability.  The board may choose to request a C&P with the Mental Hygiene Clinic to further determine this.  

A VA mental disorders examination was conducted in September 2003.  The diagnosis was adjustment disorder, unspecified, chronic.  The examiner opined that it is at least as likely as not a cause of military service.  In a February 2004 addendum, the examiner opined that the diagnosed adjustment disorder was not related to military service.  

A VA mental health examination was conducted in March 2006.  The Veteran stated that she has been depressed since she was diagnosed with herpes in service.  The diagnoses were major depressive disorder, recurrent, moderate; rule out PTSD; and cocaine dependency in sustained full remission.  

A decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective April 2006, due, in part, to back disorders and depression.  

A VA mental disorders examination was conducted in April 2009.  The examiner noted the treatment for an adjustment disorder in the Veteran's service treatment records, but stated that this appeared to have remitted and was overshadowed by her serious substance abuse in the 1980's and 1990's.  The examiner noted that the Veteran used cocaine from 1988 to 1995 subsequent to service.  The examiner also noted that the first complaint of psychiatric problems after her substance abuse treatment was not until in the early 2000's.  The examiner estimated the onset of the Veteran's current psychiatric problems to be around 2000 or the late 1990's.  The examiner opined that it was less likely as not that the Veteran's current psychiatric problems are related to the adjustment disorder noted toward the end of her service.  In addition, the examiner opined, that it was less likely as not that the Veteran's depression would be considered secondary to or caused by her service-connected disabilities.  The examiner essentially stated that it would be impossible to render an opinion regarding whether the Veteran's service-connected disabilities aggravated her psychiatric disability without resorting to speculation.  

Service connection for a lumbar spine disability is warranted based on the opinion of Dr. M. that, essentially, the Veteran's degenerative lumbar conditions started in service.  That examiner provided a rationale for the opinion and accurately cited to the Veteran's medical history.  The VA examiner could not provide an opinion without resorting to speculation.  While the opinion notes that it would be resorting to mere speculation to render an opinion, a medical opinion is not inadequate merely because it is inconclusive.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  No weight either in favor of or against the Veteran's claim will be accorded to the examiner's stated inability to render an opinion without resorting to speculation.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Accordingly, the only probative medical evidence of record regarding the etiology of the lumbar spine disability favors service connection.

Regarding the psychiatric claim, there is no opinion of record that the Veteran's service-connected disabilities aggravated her psychiatric disorder.  The most recent VA mental health examiner could not render such an opinion without resorting to speculation.  The Veteran's significant history of post-service drug abuse and her conflicting statements regarding which of her service-connected disabilities was causing or aggravating her psychiatric disorder provide a cogent rationale for such a conclusion.  See Roberts, Fagan, supra.  

The Board affords little probative weight to the opinion of the September 2003 neurological examiner who found that the Veteran's psychiatric disorder was probably related to service as the term "probably" is, at best, equivocal, and the examiner did not provide any rationale.  Significantly, that examiner requested a mental disorders examination to further determine this question, and that subsequent examination, based on an accurate recitation of the Veteran's history,  and containing a cogent rationale, concluded that the Veteran's psychiatric disorder was not related to service.  

The Veteran, as a layperson, is not competent to give a medical opinion on the diagnosis or etiology of a psychiatric condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The issue of causation in this case is not subject to lay observable events or lay observation.  Jandreau v. Nicholson, 492 F.3rd 1372 (Fed. Cir. 2007).  While conditions such as varicose veins or a dislocated shoulder may be diagnosed by their unique and readily identifiable features, such are not determinations "medical in nature" and are capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Unlike varicose veins or a dislocated shoulder, the existence of a psychiatric disorder, or a finding that one disorder is related to another disorder, are not  matters capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  There is no evidence that the Veteran possesses the requisite medical expertise to determine that she has an acquired psychiatric disorder or developed an acquired psychiatric disorder as the result of service or a service-connected disability.  Cf. Barr, Woehlaert, supra.  

The preponderance of the evidence is against the psychiatric disorder claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

The application to reopen the claim of service connection for lumbar spine disability is granted.  

Entitlement to service connection for a lumbar spine disability is granted.  

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected disabilities is denied.  




REMAND

"In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The evidence of record is inconclusive regarding whether the Veteran's service-connected genital herpes aggravates the bilateral shoulder herpes/shingles.  Therefore, the claims file must be returned to the VA examiner who conducted the April 2009 VA skin examination to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the April 2009 VA skin examination.  The examiner is to render an opinion regarding whether it is at least as likely as not that any currently diagnosed bilateral shoulder herpes/shingles is aggravated by the Veteran's service- connected genital herpes, and, if so, what level of disability is attributable to such aggravation.

2.  If the April 2009 VA examiner is unavailable, schedule the Veteran for an appropriate examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After a review of the claims file, the examiner should render the opinion required in 1. above. 

3.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and her representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


